ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
John C. Grimberg Company, Inc.                 ) ASBCA No.         61556
                                               )
Under Contract No.     N40080-12-C-2001        )

APPEARANCE FOR THE APPELLANT:                     Herman M. Braude, Esq.
                                                   Braude Law Group, P.C.
                                                   Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Ellen M. Evans, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 25, 2020



                                               MICHAEL T. PAUL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61556, Appeal of John C. Grimberg
Company, Inc., rendered in conformance with the Board’s Charter.

      Dated: September 25, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals